In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-470 CR

____________________


MORRIS LEE MIRES, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court 
Jefferson County, Texas

Trial Cause No. 93300




MEMORANDUM OPINION
 We have before the Court an appeal by Morris Lee Mires from a sentence pronounced
on March 9, 2007.  The notice of appeal was filed with the trial court on September 6, 2007,
more than thirty days from the date of sentencing and outside the time for requesting an
extension of time for filing the notice of appeal.  We notified the parties that the notice of
appeal did not appear to have been timely filed.  We received no response.
	The Court finds that the notice of appeal was not timely filed.  See Tex. R. App. P.
26.2.  No motion for extension of time was timely filed pursuant to Tex. R. App. P. 26.3.  It
does not appear that appellant obtained an out-of-time appeal from the Court of Criminal
Appeals.  The Court finds it is without jurisdiction to entertain this appeal.  Accordingly, the
appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered October 31, 2007
Do not publish

Before McKeithen, C.J., Kreger and Horton, JJ.